Citation Nr: 0729008	
Decision Date: 09/14/07    Archive Date: 09/25/07	

DOCKET NO.  06-23 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1955 until his 
retirement in April 1976.  This included time in Vietnam from 
November 1963 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
VARO in Lincoln, Nebraska, that denied entitlement to service 
connection for PTSD.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006), this case has been 
advanced on the Board's docket for good cause shown.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

At the time of his personal hearing with the undersigned, the 
veteran and his representative indicated that he was being 
seen at the VA Mental Health Clinic in Lincoln, Nebraska, 
every two weeks (Transcript, page 6).  He stated that his 
most recent visit was just two weeks prior to the hearing in 
July 2007 (Transcript, page 3).  The most recent medical 
evidence of record is dated in April 2006.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA for employees.  Id., at 612-13.  If those 
documents predate a Board decision on appeal, are within the 
VA's control, and can reasonably be expected to be part of 
the record, then "such documents are, in contemplation of 
law, before the Secretary and the Board and should be 
included in the record."  Id., at 613.  If such material 
could be determinative of a claim, a remand for adjudication 
is in order.  Dunn v. West, 11 Vet. App. 462 (1998).  

At the hearing, the veteran's accredited representative 
referred to the report of a VA psychiatric examination 
accorded the veteran in February 2006 (the record reveals it 
was actually in April 2006) when the examiner commented that 
the veteran had been seen at the VA Medical Facility in 
Lincoln since around 2001, with the first entry for a PTSD 
diagnosis "for treatment" being in February 2006.  The 
examiner stated, however, that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The representative 
questions the meaning of the comment that the veteran's 
disability picture "does not meet the clinical diagnosis, but 
it still meets the diagnosis for treatment."  (Transcript, 
page 8).

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The AMC or RO should obtain copies of 
all records of the veteran's treatment 
for psychiatric purposes at the VA Mental 
Health Facility in Lincoln, Nebraska, 
from April 2006 to the present.

2.  VA should arrange for a psychiatric 
examination of the veteran to determine 
whether he has PTSD or any other 
psychiatric disorder attributable to his 
years of active service to include his 
189 air combat missions.  The examiner 
must review the entire claims file and 
indicate in the report of the examination 
that he or she has done so.  The 
examination should be conducted with 
consideration of the criteria for a 
diagnosis of PTSD.  All necessary special 
studies or tests, to include 
psychological testing, should be 
accomplished.  Whatever psychiatric 
disorder is identified, the examiner 
should provide an opinion as to its 
etiology.  The report of the examination 
should include the complete rationale for 
any opinion expressed.

3.  VA should then review the entire 
claims file and take any additional 
actions deemed necessary to comply with 
the provisions of the Veterans Claims 
Assistance Act of 2000.  When VA is 
satisfied the record is complete and all 
requested actions have been accomplished 
to the extent possible, the claim should 
be readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case.  The record should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection of his claim.  The 
Board expresses no opinion, either legal or factual, as to 
any final outcome warranted.  The veteran is advised that any 
failure without good cause to report for any examination 
scheduled could result in denial of his claim.  
38 C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DAVID WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



